In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-21-00065-CR



       BENJAMIN DON EDDINGTON, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




         On Appeal from the 402nd District Court
                  Wood County, Texas
              Trial Court No. 23,747-2018




       Before Morriss, C.J., Burgess and Stevens, JJ.
        Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION

       Pursuant to a plea bargain agreement, Benjamin Don Eddington pled guilty to and was

convicted of possessing one or more but less than four grams of methamphetamine in a drug-free

zone. In accordance with the terms of his plea bargain, the trial court sentenced Eddington to ten

years’ imprisonment and ordered him to pay a $3,000.00 fine but suspended the sentence in

favor of placing Eddington on community supervision for ten years. The State later filed a

motion to revoke Eddington’s community supervision on the ground that he had violated the

terms and conditions by possessing drug paraphernalia, methamphetamine, and heroin. After

finding the State’s allegation true, the trial court revoked Eddington’s community supervision

and reimposed its originally assessed sentence.

       On appeal, Eddington argues that (1) the evidence was insufficient to support the trial

court’s findings that the allegations in the revocation motion were true, (2) the trial court erred

by pronouncing the sentence outside of Eddington’s presence, (3) his counsel rendered

ineffective assistance by failing to ensure his presence during sentencing, (4) he was not afforded

a neutral and detached judge because the trial court failed to consider the entire range of

punishment, and (5) “[t]he totality of the errors committed in the motion to revoke hearing

deprived” him of due process. We conclude that sufficient evidence supported the trial court’s

decision to revoke Eddington’s community supervision and that Eddington’s remaining

complaints are meritless. As a result, we affirm the trial court’s judgment.




                                                  2
I.     Sufficient Evidence Supports the Trial Courts Decision to Revoke Eddington’s
       Community Supervision

       In his first point of error, Eddington argues that the evidence was insufficient to show that

he violated the terms and conditions of his community supervision by possessing drug

paraphernalia, methamphetamine, or heroin. We disagree.

       At the revocation hearing, Delton Graves, an officer with the Wood County Sheriff’s

Office, testified that he pulled over a vehicle in which Eddington was a passenger after

confirming that the vehicle’s registration had expired. Graves said that, after the vehicle had

stopped at a gas station, Eddington immediately exited the vehicle before Graves could approach

the driver. Graves testified that he asked Eddington to step back into the vehicle but “observed

him walk over towards the trash can next to the gas pump and then . . . [make] a furtive—furtive

motion, and then finally walk[] back towards [Graves].” Graves, who clarified that he saw

Eddington’s “arm move towards the trash can,” detained Eddington because he was concerned

that Eddington had “just tossed something.”         According to Graves, Eddington, who was

“extremely nervous” and “shaking . . . uncontrollably,” initially denied throwing anything into

the trash can.

       Graves testified that the driver of the vehicle, Warren Coburn, gave him consent to search

the vehicle. Although he did not find any contraband in the vehicle, Graves noticed a blue

“Kool” brand cigarette pack on the passenger side of the vehicle where Eddington had been

sitting. Graves then walked toward the trash can where he believed Eddington had thrown

something and found another blue “Kool” brand cigarette pack “on top of the windshield wiper

fluid on the trash can . . . beside the gas pump.” That cigarette pack held a bag containing a
                                                3
white substance and a cellophane wrapper containing a brown substance. Based on his training

and experience as a police officer, Graves believed that the white substance was

methamphetamine and that the brown substance was potentially heroin.

       Graves testified that he conducted field testing of both substances and that the tests were

positive for both heroin and methamphetamine. According to Graves, Eddington then admitted

that he had paraphernalia on his person, and Graves located a pipe, concealed inside of

Eddington’s underwear, that could be used to smoke methamphetamine or heroin. Graves

arrested Eddington for possession of methamphetamine, heroin, and drug paraphernalia. During

cross-examination, Graves admitted that he never saw Eddington with the cigarette pack found in

the trash can and that Eddington did not claim that the drugs were his. Even so, the trial court

found the State’s allegations to be true.

       “We will review the trial court’s decision to revoke community supervision for an abuse

of discretion.” Lively v. State, 338 S.W.3d 140, 143 (Tex. App.—Texarkana 2011, no pet.)

(citing Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006); In re T.R.S., 115 S.W.3d

318, 320 (Tex. App.—Texarkana 2003, no pet.)). “The trial court does not abuse its discretion if

the order revoking community supervision is supported by a preponderance of the evidence; in

other words, the greater weight of the credible evidence would create a reasonable belief that the

defendant has violated a condition of his or her community supervision.” Id. (citing Rickels, 202

S.W.3d at 763–64; T.R.S., 115 S.W.3d at 320). “In conducting our review, we view the evidence

in the light most favorable to the trial court’s ruling.” Id. (citing Cardona v. State, 665 S.W.2d

492, 493 (Tex. Crim. App. 1984); T.R.S., 115 S.W.3d at 321). “If a single ground for revocation

                                                4
is supported by a preponderance of the evidence and is otherwise valid, then an abuse of

discretion is not shown.” Id. (citing Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App.

[Panel Op.] 1980); T.R.S., 115 S.W.3d at 321).

            Eddington argues that the evidence is insufficient to show that he possessed drug

paraphernalia because the “glass cylinder in Appellant’s pants” was not tested for the presence of

drugs.       Yet, Graves testified that after he asked Eddington “if he had anything on him,”

Eddington admitted to having drug paraphernalia on his person “in the front part of his pants.”

Graves retrieved a cylindrical-shaped pipe that could be used to smoke methamphetamine and

heroin from inside of Eddington’s underwear. We find this evidence sufficient to create a

reasonable belief that Eddington had violated a condition of his community supervision by

possessing drug paraphernalia. Because the trial court’s finding of true to this allegation was

supported by a preponderance of the evidence, we cannot say that the trial court abused its

discretion by revoking Eddington’s community supervision.1 We overrule Eddington’s first

point of error.

II.         Eddington’s Remaining Complaints are Meritless

            In his second and third points of error, Eddington argues that the trial court failed to

sentence him in his presence because after the oral pronouncement of his sentence, the trial court

reviewed and signed the judgment outside of Eddington’s presence. He also argues that counsel

rendered ineffective assistance by failing to secure his presence during sentencing. We find both

points of error meritless.


1
    As a result of this finding, we need not review Eddington’s complaints related to the State’s other allegations.
                                                              5
       “A defendant’s sentence must be pronounced orally in his presence.” Taylor v. State, 131

S.W.3d 497, 500 (Tex. Crim. App. 2004). Here, the record shows that, after entering into a plea

bargain agreement with the State, Eddington’s sentence of ten years’ imprisonment and fine of

$3,000.00 was pronounced in his presence but suspended when he was placed on community

supervision. See id. at 502; Davis v. State, 977 S.W.2d 859, 861 (Tex. App.—Dallas 1998, no

pet.). Because the sentence was imposed when he was placed on community supervision, no

further oral pronouncement in Eddington’s presence was required. See Taylor, 131 S.W.3d at

501 (a defendant’s sentence is “imposed but suspended when [regular] probation is granted”).

Moreover, after the revocation hearing, and while Eddington was present, the trial court said,

“Based on the testimony presented and the evidence presented by the State, I’m going to revoke

your probation; order that you serve ten years in the Texas Department of Criminal Justice.”

       Because the trial court orally pronounced Eddington’s sentence when he was placed on

community supervision, later revoked “a suspension of the imposition of [Eddington’s]

sentence,” and “order[ed] that the punishment be carried into execution in the manner prescribed

by law,” we find that Eddington’s claim that the trial court did not pronounce the sentence in his

presence is meritless. TEX. CODE CRIM. PROC. ANN. art. 42.02; see Davis, 977 S.W.2d at 861;

Coffey v. State, 979 S.W.2d 326, 329 (Tex. Crim. App. 1998) (finding that the judgment

revoking community supervision properly contained a fine even though it was not pronounced

during the revocation hearing because the fine was orally pronounced when the defendant was

placed on community supervision). Likewise, we also find meritless his point of error raising

ineffective assistance of counsel on the ground that counsel did not secure his presence during

                                                6
sentencing because Eddington was present during the oral pronouncement of his sentence. We

overrule Eddington’s second and third points of error.2

         We also find meritless Eddington’s fourth point of error, which argues that he was not

afforded a neutral and detached judge because the judge did not consider the full range of

punishment. Eddington’s punishment was decided as a result of his plea bargain agreement with

the State. “In a negotiated plea bargain that contemplates a particular offense of conviction and

punishment to be imposed, a defendant is expressly giving up a whole host of rights, including

the right to be sentenced by a judge considering the entire range of punishment.” Grado v. State,

445 S.W.3d 736, 740 (Tex. Crim. App. 2014). “The limitation . . . is that the resulting sentence

2
 Citing only to Strickland v. Washington, 466 U.S. 668 (1984), for the general standard governing ineffective
assistance claims, Eddington states, in a conclusory manner, the following:
          Defense Counsel, in this case, was deficient and deviated from prevailing professional norms
          shown on the record by his failure to object multiple times, failure to lodge an argument of why
          the motion to revoke hearing should be delayed due to a lack of conviction of new charges. . . .
          Further, Defense Counsel failed to be present with Appellant when the judgment was read into the
          record, jail credits considered, the right of Appellant to appeal, and the discussion on whether the
          State had complied with Texas Code of Criminal Procedure § 39.14.
“To avoid forfeiting a legal argument for inadequate briefing, an appellant’s brief must contain ‘a clear and concise
argument for the contentions made, with appropriate citations to authorities and to the record.’” Taylor v. State, 558
S.W.3d 215, 218 (Tex. App.—Texarkana 2018, no pet.) (citing TEX. R. APP. P. 38.1(i); Lucio v. State, 351 S.W.3d
878, 896–97 (Tex. Crim. App. 2011); Busby v. State, 253 S.W.3d 661, 673 (Tex. Crim. App. 2008)). “Because the
Texas Court of Criminal Appeals has emphasized that an appellate court has no obligation to construct and compose
issues, facts, and arguments for an appellant, encompassed within Rule 38.1 is the party’s task of explaining or
discussing why an argument has substance.” Id. (citing Wolfe v. State, 509 S.W.3d 325, 343 (Tex. Crim. App.
2017); Lucio, 351 S.W.3d at 896–97; Busby, 253 S.W.3d at 673).
          “To avoid forfeiture, a party must provide substantive analysis by applying the law to the facts.” Id. (citing
Linney v. State, 413 S.W.3d 766, 767 (Tex. Crim. App. 2013) (Cochran, J., concurring in refusal to grant petition for
discretionary review)). “A brief that fails to apply the law to the facts does not comply with Rule 38.1 and presents
nothing for review.” Id. (citing Swearingen v. State, 101 S.W.3d 89, 100 (Tex. Crim. App. 2003)). Eddington’s
brief contains no relevant substantive analysis on his general, conclusory complaints of counsel’s alleged
ineffectiveness. To the extent Eddington raises other grounds of ineffective assistance, we find them inadequately
briefed. Because conclusory statements do not lay the predicate for an ineffective-assistance claim, Wright has
forfeited this ground of ineffective assistance. See Lucio, 351 S.W.3d at 896; Ruiz v. State, 293 S.W.3d 685, 693
(Tex. App.—San Antonio 2009, pet. ref’d) (complaint waived where defendant’s brief “contain[ed] no argument or
authorities” to support contention that his counsel was ineffective); Tufele v. State, 130 S.W.3d 267, 270–71 (Tex.
App.—Houston [14th Dist.] 2004, no pet.) (ineffective-assistance-of-counsel complaint waived for inadequate
briefing).
                                                           7
must be within the range of punishment provided by statute.” Id. Here, because Eddington’s

punishment was within the range of punishment and was the result of a negotiated plea bargain,

we find the complaint that he was not afforded a neutral and detached judge meritless.

        Last, Eddington raises a cumulative error complaint. The Texas Court of Criminal

Appeals has never ruled that “non-errors may in their cumulative effect cause error.” Gamboa v.

State, 296 S.W.3d 574, 585 (Tex. Crim App. 2009) (quoting Chamberlain v. State, 998 S.W.2d

230, 238 (Tex. Crim. App. 1999)). Because we have found no error raised by Eddington’s

complaints, we also overrule this point of error as meritless.

III.   Conclusion

       We affirm the trial court’s judgment.




                                               Ralph K. Burgess
                                               Justice

Date Submitted:        December 21, 2021
Date Decided:          January 27, 2022

Do Not Publish




                                                 8